UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-9545 Seligman Asset Allocation Series, Inc. (Exact name of Registrant as specified in charter) 100 Park Avenue New York, New York 10017 (Address of principal executive offices) (Zip code) Lawrence P. Vogel 100 Park Avenue New York, New York 10017 (Name and address of agent for service) Registrants telephone number, including area code: (212) 850-1864 Date of fiscal year end: 12/31 Date of reporting period: 6/30/08 ITEM 1. REPORTS TO STOCKHOLDERS. Seligman Asset Allocation Series, Inc. (formerly, Seligman Time Horizon/Harvester Series, Inc.) Formerly Seligman Asset Allocation Aggressive Growth Fund Seligman Time Horizon 30 Fund Seligman Asset Allocation Growth Fund Seligman Time Horizon 20 Fund Seligman Asset Allocation Moderate Growth Fund Seligman Time Horizon 10 Fund Seligman Asset Allocation Balanced Fund Seligman Harvester Fund Mid-Year Report June 30, 2008 Asset Allocation Strategies Seeking to Manage Risk Over Time J. & W. S ELIGMAN & C
